—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board reopened its prior decision in claimant’s case solely for the purpose of determining whether there had been compliance with the procedural safeguards enunciated in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294, 79 Civ 5899). Having found no substantial violations, the Board adhered to its prior decision ruling that claimant voluntarily left her job without good cause. On this appeal by claimant, we find no support in the record for her contentions of procedural deficiencies. With respect to her arguments as to the merits of the case, we note that the underlying merits of her claim were not at issue in the Board’s reconsideration. The Board’s decision must, therefore, be upheld.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.